UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 96-41133
                        Summary Calendar


                           JOEY SCOTT,

                                                         Plaintiff,


                             versus


              DELMAR OFFSHORE SERVICE, INC., Et al,

                                                       Defendants.

                    ************************


                     DELMAR OPERATING, INC.

                                 Third Party Plaintiff-Appellant,


                             versus


                PRODUCERS ASSISTANCE CORPORATION,

                                Third Party Defendant - Appellee.




          Appeal from the United States District Court
               For the Southern District of Texas
                          (G-95-CV-283)
                         April 18, 1997


Before WISDOM, JOLLY, and BENAVIDES, Circuit Judges.
PER CURIAM:*

     After de novo review, we hold that the district court

properly determined that the Outer Continental Shelf Lands Act

requires that Louisiana law be applied to the Master Servant

Agreement.1    Under Louisiana Law, the district court properly

determined that the Master Servant Agreement “pertains to a well”

under the Louisiana Oilfield Anti-Indemnity Act (LOAIA), and that

the LOAIA voids the indemnification clause in the agreement.2

Accordingly, the district court is AFFIRMED.




     *
        The court has determined that this opinion should not be
published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
     1
          See Union Texas Petroleum Corp. V. PLT Engineering, Inc.,
895 F.2d 1043 (5th Cir.), cert. denied, 498 U.S. 848 (1990).
     2
          See   Transcontinental   Gas   Pipe   Line   Corp.      v.
Transportation Ins. Co., 953 F.2d 985 (5th Cir. 1992).

                                  2